Filed 8/30/18

                           CERTIFIED FOR PUBLICATION

          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                           FOURTH APPELLATE DISTRICT

                                       DIVISION TWO



  In re M.W., a Person Coming Under the
  Juvenile Court Law.

  SAN BERNARDINO COUNTY
  CHILDREN AND FAMILY SERVICES,                     E068981

           Plaintiff and Respondent,                (Super.Ct.No. J251742)

  v.                                                OPINION

  J.B. et al.,

           Defendants and Respondents;

  M.W.,

           Appellant.




        APPEAL from the Superior Court of San Bernardino County. Steven A. Mapes,

Judge. Reversed with directions.

        Konrad S. Lee, under appointment by the Court of Appeal, for Appellant.

        No appearance for Defendants and Respondents.




                                            1
      Michelle D. Blakemore, County Counsel, and Pamela J. Walls, Special Counsel,

for Plaintiff and Respondent.

                                  I. INTRODUCTION

      Appellant, 19-year-old M.W., was a nonminor dependent of the court until it

terminated dependency jurisdiction over him in August 2017. One of the acceptable

living arrangements for nonminor dependents is a “‘[s]upervised independent living

placement’” (SILP). (Welf. & Inst. Code, § 11400, subd. (w).)1 The court terminated

dependency jurisdiction over M.W. because he had moved in with a former foster

mother, and the court believed a former caregiver’s home could not qualify as a SILP.

We conclude the court erred. Nothing in the law disqualifies a former caregiver’s home

as a SILP. Even the document on which plaintiff and respondent, San Bernardino County

Children and Family Services (CFS), relied for its argument—a form developed by the

California Department of Social Services—does not disqualify a former caregiver’s

home. We also conclude the error was prejudicial to M.W. We therefore reverse and

remand for the court to consider whether to retain or terminate dependency jurisdiction,

with the proper understanding of the law relating to SILPs.

                            II. FACTS AND PROCEDURE

A. Dependency History as a Minor

      In 2006, a Nevada court removed M.W. and his twin sister, C.W., from the

custody of defendant and respondent, L.W. (mother). Mother had a mental illness that

      1  Undesignated statutory references are to the Welfare and Institutions Code
unless otherwise indicated.

                                            2
prevented her from adequately caring for and supervising them. The Nevada dependency

case closed in 2009 with defendant and respondent, J.B. (father), obtaining custody of

M.W. and his sister. At some point, the children went to live in Washington with a

relative who became their legal guardian. After that relative could no longer care for the

children, C.V. (half sister) filed a petition to become their legal guardian in California.

       In October 2013, CFS placed M.W. and his sister into protective custody because

half sister no longer wished to proceed with the guardianship. M.W. was then 14 years

old. Half sister and her husband could not handle the children’s behavioral problems.

       Father had been abusive to M.W. and he did not wish to live with father. M.W.

had not seen mother in eight years. M.W. kept in touch with a former foster mother in

Nevada, M.J.L., but she was elderly and he was unsure if she could care for him. CFS

placed M.W. in a group home.

       CFS filed a petition and the juvenile court found true that: (1) M.W. had suffered

physical harm inflicted by father nonaccidentally (§ 300, subd. (a)); (2) the parents had

failed to provide adequate care, supervision, and provisions for M.W. (§ 300, subd. (b));

and (3) mother’s whereabouts and ability to parent M.W. were unknown (§ 300, subd.

(g)). The court removed M.W. from the parents’ custody and granted reunification

services to father but not mother.

       Father received reunification services through the 18-month review hearing, at

which time the court terminated his services and ordered a planned permanent living

arrangement for M.W. From the beginning of these proceedings, the court authorized



                                              3
M.W. to visit M.J.L. in Nevada during his Thanksgiving and holiday breaks from school.

The court also authorized him to visit M.J.L. for two weeks during his summer break in

2014. CFS assessed and approved M.J.L.’s home for visits in 2013.

       CFS never assessed M.J.L.’s home for permanent placement. It received court

authorization to assess another home in Nevada under the Interstate Compact on the

Placement of Children (ICPC).2 This was the home of K.J., M.J.L.’s best friend. K.J.

had a relationship with M.W. and was initially willing to care for him. But before CFS

submitted the ICPC paperwork, K.J. reconsidered her decision to take placement of M.W.

       For the most part, M.W. lived in a group home while he was a minor in the

dependency system. At times, his behavior was good, and at other times, he had

behavioral issues. For instance, during the 12-month review period, he had a physical

altercation with another resident and was not following staff directives. During the

postpermanent plan period, he lived in a foster home for a short time, but this ended when

he left the home at night without permission and refused to accept his foster mother’s

authority. He went to two different group homes after the foster home, and at both group

homes, he left without permission, and warrants were issued for his return. By April

2016, a delinquency petition had been filed against him and he was under probation


       2 “The ICPC is an agreement among California and other states that governs
‘sending, bringing or causing any child to be sent or brought into a receiving state for
placement in foster care or as a preliminary to a possible adoption . . . .’ [Citation.] ‘The
purpose of the ICPC is to facilitate cooperation between participating states in the
placement and monitoring of dependent children.’” (In re Emmanuel R. (2001) 94
Cal. App. 4th 452, 458.) The Legislature has codified the provisions of the ICPC at
Family Code section 7901.

                                              4
supervision. His school had also suspended him for fighting and he had transferred to

another school.

       As M.W.’s 18th birthday approached, he was doing well at his new school and his

behavior at the group home had improved. The court scheduled a nonminor dependent

hearing for March 2017, when M.W. would turn 18.

B. Nonminor Dependent Proceedings

       In preparation for the nonminor dependent hearing, CFS reported that M.W.

continued to do well in his group home and had no behavioral issues. He was no longer

on probation and had no further delinquency issues. He wanted to remain in extended

foster care. His goal was to move from the group home into M.J.L.’s Nevada home at the

end of the school year. The social worker opined that M.J.L. had “been very supportive

of the child’s well-being and goals and ha[d] been a consistent connection in his life.”

       On M.W.’s 18th birthday, he and the social worker signed a “mutual agreement

for extended foster care.” Among other things, he agreed that if he left his “foster care

placement, the foster care funding may be stopped.” CFS, for its part, agreed to: (1)

“[h]elp [him] choose an appropriate approved or licensed placement”; and (2) “help

resolve any problems that arise with [his] placement.” M.W.’s “90-day Transition Plan”

identified a “lower level of care with” M.J.L. as his housing goal, and under “Action

Plan,” the form stated: “Submit ICPC or transfer to Nevada.”




                                             5
       At M.W.’s nonminor dependent hearing in March 2017, the court found he was

eligible to remain under its jurisdiction as a nonminor dependent. It authorized CFS to

initiate an ICPC assessment of M.J.L.’s home.

       After CFS tried to initiate the ICPC process with Nevada, it learned that Nevada

did not participate in the ICPC for nonminor dependents. CFS informed M.W. that he

would have to opt out of extended foster care if he chose to live in Nevada. M.W. stayed

in his group home for a few months, but in June 2017, he moved to M.J.L.’s home in

Nevada. CFS asked him to sign “transitioning out” paperwork before he left, but he did

not do so. He contacted CFS after his move and reported that he was doing well; he was

looking for a job, attending his last year of high school, and had obtained medical

coverage. CFS informed M.W. that he could return to extended foster care prior to age

21, should he return to California.

       CFS requested that the court dismiss and discharge M.W. as a nonminor

dependent, “as he ha[d] voluntarily left placement and ha[d] moved out of state,” CFS

had not approved the new placement, and Nevada would not approve it. M.W. filed an

objection to CFS’s request, arguing that he did not have to opt out of extended foster care

if he stayed in Nevada. With his objection, he submitted All County Letter No. 14-33,

issued by the Department of Social Services on July 3, 2014 (ACL 14-33). The stated

purpose of ACL 14-33 was to set forth policies and procedures for placing nonminor

dependents in extended foster care out of state. (ACL 14-33 at p. 1.) M.W. relied on a

portion of ACL 14-33 stating that, when the receiving state (here, Nevada) is unwilling to



                                             6
accept an ICPC placement, “the county placing agency will be responsible for ensuring

that monthly supervision and/or services are provided to these” nonminor dependents.

(ACL 14-33 at p. 3.)

       The court held a hearing on the request to discharge M.W. as a nonminor

dependent. The court recognized that the language in ACL 14-33 on which M.W. relied

gave “authority for something. It’s vague . . . as to what the authority is exactly for or

how it would be carried out. Clearly, there is an intent to do something for these kids.”

CFS argued that it could not send a social worker to assess, approve, and supervise

M.W.’s placement in Nevada because that would violate the law—that is, CFS’s social

workers were not licensed to practice in Nevada. CFS represented that Nevada does not

provide extended foster care for nonminor dependents under the ICPC, and so the Nevada

social workers would not inspect and approve a home for such dependents.

       M.W.’s counsel clarified that M.J.L. was “not a current foster parent in Nevada,”

but M.W. was not asking for CFS to approve M.J.L. as a foster parent, which counsel

recognized “would be an issue.” Rather, M.W. wanted her home assessed as a SILP, a

type of living arrangement under which nonminor dependents may receive extended

foster care. Counsel indicated that M.W. was renting a room from M.J.L. CFS countered

that M.J.L.’s home was ineligible for SILP treatment because renting from a former

caregiver did not qualify as a SILP. CFS relied on “the SILP paperwork” for its

argument that a former caregiver’s home did not qualify as a SILP, and it indicated that it

could “send the Court the form.”



                                              7
       The court noted that ACL 14-33 addressed SILPs when the receiving state was

unwilling to process the placement through the ICPC. Specifically, the letter stated “the

county may contract with a private agency within the receiving state for placement,

approval, and supervision.” (ACL 14-33 at p. 6.) But the court agreed with CFS that

M.J.L.’s home would not qualify as a SILP because she was a former caregiver. The

court apparently accepted the form on which CFS relied and stated: “I have also the

SILP criteria that I will have basically considered for—date-stamped for today. That will

be considered as part of the record incorporated by reference for things I have considered

. . . .” Although neither the parties nor the court identified this date-stamped document

by name, it seems they were referring to Department of Social Services form SOC 157A

(Supervised Independent Living Placement (SILP) Approval and Placement

Agreement).3

        The court ultimately held: “I agree this would not be a SILP placement because it

is with a former caregiver, so I will deny the request today, and if things change . . . I

would definitely reconsider if he is able to find what would otherwise be a SILP

placement . . . . [¶] . . . [¶] . . . if he were in a true SILP placement or SILP-type

situation, my interpretation should be the county should be assessing through a private

       3  On our own motion, we take judicial notice of form SOC 157A, available on the
Department of Social Services Web site. The particular version of the form in effect at
the time of these events bears a date of April 2012 [as of Aug. 30, 2018]. (Evid. Code, § 452,
subd. (c) [courts may take judicial notice of the “[o]fficial acts of the . . . , executive . . .
department[]” of the U.S. or any state]; In re H.C. (2017) 17 Cal.App.5th 1261, 1268, fn.
4 [taking judicial notice of the U.S. Department of Health and Human Services Child
Welfare Policy Manual].)

                                                8
agency. That’s the way I read it.” The court further explained: “[T]here’s one section

that said the county may wish to contract with a private agency in order to effectuate the

assessment if it is a SILP, so I think that gives authority for the county to do that. It’s not

ripe yet. We don’t have that yet.” It discharged M.W. as a nonminor dependent.

                                     III. DISCUSSION

A. Overview of Extended Foster Care for Nonminor Dependents

       Since 1976, courts have had the discretion to “‘retain jurisdiction over any person

who is found to be . . . a dependent child of the juvenile court until the . . . dependent

child attains 21 years of age.’” (§ 303, subd. (a); accord, In re Shannon M. (2013) 221
Cal. App. 4th 282, 292.) But “until recently, the utility of doing so was limited by

insufficient funds to assist nonminor dependents.” (In re Shannon M., supra, at p. 285.)

On January 1, 2012, a new statutory scheme—the California Fostering Connections to

Success Act (the Act)—became operative. (Ibid.) The Act takes advantage of increased

federal funding for extended foster care for certain nonminor dependents. (Ibid.)

       The Act defines a nonminor dependent as a foster child under federal law (42

U.S.C. § 675(8)(B)) or “a nonminor under the transition jurisdiction of the juvenile

court,” who also meets three requirements: “(1) the individual must be under a certain

age (at this point, under 21 years); (2) the individual must be in foster care under the

placement and care responsibility of a county welfare department, county probation

department, or Indian tribe, consortium or organization; and (3) the individual must have




                                               9
a transitional independent living case plan. (§ 11400, subd. (v); see 42 U.S.C.

§ 675(8)(B).)” (In re H.C., supra, 17 Cal.App.5th at p. 1264.)

       The nonminor dependent’s transitional independent living case plan “describes the

nonminor dependent’s appropriate placement setting, his or her permanent plan for

transition to living independently, the process for assuming incremental responsibility for

adult decisionmaking, and the collaborative efforts to ensure active and meaningful

participation in the work and education eligibility criteria . . . . (§ 11400, subds. (v)(3),

(y); [citation].)”4 (In re H.C., supra, 17 Cal.App.5th at p. 1265.)

       The Legislature intended that the nonminor dependent and the county welfare

department “shall work together to ensure the nonminor dependent’s ongoing eligibility”

for extended foster care. (§ 11403, subd. (a).) “The court shall continue dependency

jurisdiction over a nonminor who meets the definition of a nonminor dependent” unless it

finds that “the nonminor does not wish to remain subject to dependency jurisdiction”

(§ 391, subd. (c)(1)(A)), “the nonminor is not participating in a reasonable and

appropriate transitional independent living case plan” (§ 391, subd. (c)(1)(B)), or “the

nonminor cannot be located” after reasonable and documented efforts (§ 391, subd.

(d)(1); accord, Cal. Rules of Court, rule 5.555(d)(2)). Even when the court terminates

dependency jurisdiction, it shall retain general jurisdiction over the nonminor so that he

       4  The work and education eligibility criteria mandate that the nonminor dependent
be: Completing a secondary education or a program with an equivalent credential;
enrolled in a postsecondary or vocational institution; participating in a program or
activity to promote or remove barriers to employment; working for at least 80 hours per
month; or incapable of doing any of these things due to a medical condition. (§ 11403,
subd. (b).)

                                              10
or she may petition the court to resume dependency jurisdiction before the nonminor

turns 21. (§§ 303, subd. (b), 388, subd. (e), 391, subd. (d)(2).)

       The juvenile court has discretion to continue or terminate jurisdiction over a

nonminor. (§§ 303, subds. (a)-(b), 366.32; In re H.C., supra, 17 Cal.App.5th at p. 1264.)

Thus, “‘[w]e review the decision to terminate jurisdiction over a nonminor dependent for

abuse of discretion.’ [Citation.] Legal issues underlying the court’s decision, such as the

correct interpretation of the relevant statutes governing nonminor dependents, are

reviewed de novo.” (In re H.C., supra, at p. 1266.)

B. Placements for Nonminor Dependents: The SILP Option

       One of the acceptable placements for nonminor dependents under the Act is a

SILP. (§§ 366.32, subd. (b), 11402, subd. (e).) A SILP is “an independent supervised

setting, as specified in a nonminor dependent’s transitional independent living case plan,

in which the youth is living independently . . . .” (§ 11400, subd. (w).) The Act states the

Department of Social Services, “in its consultation with stakeholders, shall define the

supervised independent living setting which shall include, but not be limited to,

apartment living, room and board arrangements, college or university dormitories, and

shared roommate settings . . . .” (§ 11403, subd. (i).) The Act directs the Department of

Social Services to develop implementing regulations on or before July 1, 2013, but the

department has not done so. (Ibid.; In re H.C., supra, 17 Cal.App.5th at p. 1268.)

       The Act also directs the Department of Social Services to prepare for

implementation by publishing, in consultation with stakeholders, “all-county letters or



                                             11
similar instructions from the director.” (§ 11403, subd. (j).) ACL 14-33, on which M.W.

relied below, is just one of the many All County Letters relating to the Act. Another one,

All County Letter No. 11-77 (ACL 11-77), addresses SILPs in more detail. It explains

that a “SILP is an entirely new and flexible placement type for foster care that was

created for [nonminor dependents] participating” in extended foster care. (Id. at p. 6.)5

“It is intended to provide young adults with the opportunity for highly independent living

experiences while receiving financial support along with the safety net of a case manager

. . . .” (Ibid.) Nonminor dependents “are responsible for finding their own SILP units;

this is not a typical placement where the county places the individual in a home or facility

that has already been designated as a licensed or approved placement facility. The

[nonminor dependents] may find an apartment close to school or work, or they may rent a

room from a friend.” (Ibid.) According to ACL 11-77, SILPs can include apartments,

single room occupancies, dorms or university housing, and “[r]enting a room (including

from a former caregiver).” (Id. at p. 7.)

       Form SOC 157A, on which CFS relied below, is a two-page form that the social

worker and nonminor dependent sign when approving and agreeing to a SILP. Part I of

the form is called “SILP Placement Type,” and it directs the parties to check a box for

“the option that best describes the young adult’s placement.” (Form SOC 157A at p. 1,

       5  ACL 14-33 is part of the record on appeal, but ACL 11-77 is not. We take
judicial notice of ACL 11-77, dated November 18, 2011, and available on the Department
of Social Services Web site [as of Aug. 30, 2018]. (Evid. Code, § 452, subd. (c); N.S. v.
Superior Court (2016) 7 Cal.App.5th 713, 720, fn. 5 [taking judicial notice of an All
County Letter].)

                                            12
capitalization omitted.) One of the many options is “[r]oom rental (not with former

caregiver).” (Ibid.) Another option is “[r]oom rental from former caregiver.” (Ibid.)

       Out-of-state placements under the Act “are subject to the applicable requirements

of the” ICPC. (Welf. & Inst. Code, § 11403, subd. (f)(1).) ACL 14-33 provides that,

when “the receiving state does not permit and/or require a SILP placement through the

ICPC, the county will be responsible for ensuring the proposed SILP is inspected and

approved . . . . Additionally, the county will be responsible for providing monthly face-

to-face supervision and ensuring the provision of services pursuant to the case plan.

These responsibilities may be done through contracting services with an agency in the

receiving state” (ACL 14-33 at p. 8), including with a private agency (id. at p. 6). Along

the same lines, the ICPC states the county welfare department “may enter into an

agreement with an authorized public or private agency in the receiving state providing for

the performance of one or more services in respect of that case . . . .” (Fam. Code,

§ 7901.)

       Aid under the Act “may be suspended when the nonminor dependent no longer

resides in an eligible facility,” or after the court terminates dependency jurisdiction.

(§ 11403, subd. (e).) At the same time, the Legislature recognized “that transitions to

independence involve self-initiated changes in placements,” and it intended that

regulations regarding the approval of SILPs “ensure continuity of placement and payment

while the nonminor dependent is awaiting approval of his or her new” SILP. (§ 11402.2.)




                                              13
C. The Court Prejudicially Erred When It Terminated Dependency Jurisdiction Based on

the Belief That M.J.L.’s Home Could Not Qualify as a SILP

       M.W. contends the court abused its discretion because he wanted to remain in

extended foster care, and living out of state with a former caregiver did not automatically

disqualify his living arrangement as a SILP. We agree the court erred because it based its

order on a misunderstanding of the law. In addition, this error was not harmless. It is

reasonably probable the court would have retained jurisdiction over M.W. had it not

misunderstood the law.

       Section 391 mandates that a court continue dependency jurisdiction over a

nonminor dependent unless the court finds one of three things—the person does not wish

to remain a dependent, the person is not participating in a reasonable and appropriate

transitional independent living case plan, or the person cannot be located. (§ 391, subds.

(c)(1), (d)(1).) The court did not expressly make any of these findings, but its concern

was M.W.’s move out of the group home to M.J.L.’s home, which CFS had not assessed

or approved as a SILP. We may infer the court found M.W. was not participating in his

transitional independent living case plan because M.J.L.’s home could not be an

acceptable placement. The transitional independent living case plan should describe,

among other things, “the nonminor’s appropriate supervised placement setting.”

(§ 11400, subd. (y).)

       To begin with, M.W.’s case plan identified M.J.L.’s home as an appropriate

placement that he would transition into from the group home. The 90-day Transition



                                            14
Plan that he and CFS completed right before his nonminor dependent hearing stated his

transitional goal was a lower level of care with M.J.L., and the action plan was to submit

the ICPC paperwork “or transfer to Nevada.” Consistent with this plan, when the court

decided to continue jurisdiction over M.W. as a nonminor dependent, it authorized CFS

to initiate the ICPC process with Nevada.

       But when the court terminated jurisdiction, it based its ruling on the notion that

M.J.L.’s home could not be an appropriate SILP because she was a former caregiver.

Nothing in the law disqualifies a former caregiver’s home as a SILP. “[R]oom and board

arrangements” are perfectly acceptable as SILPs, according to the Act. (§ 11403, subd.

(i).) And, contrary to CFS’s argument below, form SOC 157A contemplates that a

former caregiver’s home may be a SILP. The form simply lists “[r]oom rental (not with

former caregiver)” as a category separate from room rental with a former caregiver.

(Form SOC 157A at p. 1.) ACL 11-77 also specifically lists room rental with a former

caregiver as an acceptable SILP. Accordingly, the court misinterpreted the law.

       While we review the termination decision for abuse of discretion, a court abuses

its discretion when it misinterprets or misapplies the law. (In re Shannon M., supra, 221

Cal.App.4th at p. 289; Prigmore v. City of Redding (2012) 211 Cal. App. 4th 1322, 1334;

People v. C.S.A. (2010) 181 Cal. App. 4th 773, 778.) “If the court’s decision is influenced

by an erroneous understanding of applicable law or reflects an unawareness of the full

scope of its discretion, the court has not properly exercised its discretion under the law.

[Citation.] Therefore, a discretionary order based on an application of improper criteria



                                             15
or incorrect legal assumptions is not an exercise of informed discretion . . . .” (Farmers

Ins. Exchange v. Superior Court (2013) 218 Cal. App. 4th 96, 106.)

       Moreover, we cannot say this error was harmless. It is reasonably probable that

M.W. would have obtained a more favorable result, had the court realized M.J.L.’s status

as a former caregiver did not disqualify her home. (People v. Watson (1956) 46 Cal. 2d
818, 836; In re Aaron S. (2015) 235 Cal. App. 4th 507, 521 [applying the harmless error

standard of Watson to a purported error in terminating dependency jurisdiction].) This is

clear from the court’s comments on the record. It expressly agreed with CFS’s position

that a former caregiver did not qualify as a SILP, but said: “I would definitely reconsider

if he is able to find what would otherwise be a SILP placement . . . . [¶] . . . [¶] . . . if he

were in a true SILP placement or SILP-type situation, my interpretation should be the

county should be assessing through a private agency. That’s the way I read it.” (Italics

added.) The court simply did not believe the issue was “ripe yet,” based on its

misunderstanding of the law. In the absence of this error, it seems likely the court would

have retained dependency jurisdiction over M.W. and ordered CFS to assess M.J.L.’s

home. Such a ruling would be consistent with the Legislature’s direction that the county

and the nonminor “work together to ensure the nonminor dependent’s ongoing

eligibility” for extended foster care (§ 11403, subd. (a)), as well as ACL 14-33’s direction

that the county remains responsible for assessing a proposed SILP out of state, when the

receiving state refuses to do so under the ICPC (ACL 14-33 at p. 8).




                                              16
       CFS argues the court did not abuse its discretion in terminating dependency

jurisdiction because, once M.W. left the group home for an unapproved placement, he no

longer met the definition of a nonminor dependent, which required that he be “in foster

care under the placement and care responsibility” of CFS. (§ 11400, subd. (v)(2).)

Furthermore, CFS argues that by not living in an approved foster care placement, M.W.

was not participating in his transitional independent living case plan. CFS also points to

section 11402, which lists the placement requirements for persons to be eligible for foster

care aid, and while an “approved [SILP] for nonminor dependents” is one of the eligible

placements, an unapproved home is not. (§ 11402, subd. (e).)

       These arguments fail to persuade us. They conflate the criteria for extended foster

care aid with the power to retain dependency jurisdiction more generally. We would

agree that to the extent M.W. does not meet the statutory definition of a nonminor

dependent under the Act, or is not in an approved placement under the Act, his aid may

be suspended (§§ 11402, 11403, subd. (e)), and he loses the protection of section 391,

which mandates that the court continue dependency jurisdiction over a nonminor

dependent unless it can make one of the required findings (§ 391, subds. (c)(1), (d)(1)).

But the court was not required to terminate dependency jurisdiction simply because

M.W. was not, for the moment, in an approved foster care placement. As we have

discussed, since 1976, juvenile courts have had the discretion to retain dependency

jurisdiction over nonminors who are under 21. (§ 303, subd. (a); In re Shannon M.,

supra, 221 Cal.App.4th at p. 292.) The Legislature did not wipe out this law when it



                                            17
enacted the Act and provided for extended foster care aid to a special category of

nonminors called nonminor dependents. “Nothing in the Welfare and Institutions Code

or the California Rules of Court restricts the ability of the juvenile court to maintain

dependency jurisdiction or delinquency jurisdiction over a person, 18 years of age or

older, who does not meet the eligibility requirements for status as a nonminor dependent

and to proceed as to that person under the relevant sections of the Welfare and

Institutions Code and California Rules of Court.” (Cal. Rules of Court, rules 5.555(a)(2),

5.900(a)(2).)

       In other words, juvenile courts have discretion to retain dependency jurisdiction

over nonminors even when they do not meet the statutory requirements for nonminor

dependent status. (In re Shannon M. (2013) 221 Cal.App.4th at p. 301 [explaining that,

while the Act made “continued services and benefits available to juvenile court

dependents in foster care who would otherwise ‘age out’ of the system,” nothing in the

Act withdrew the court’s preexisting power to extend dependency jurisdiction for

nonminors generally].) And, we see nothing in the law that prohibits the courts from

retaining dependency jurisdiction over nonminors while a county assesses a placement,

so that the nonminors may once again meet the requirements for nonminor dependent

status and regain eligibility for aid.

       It is, of course, true that juvenile courts also have discretion to terminate

jurisdiction over a nonminor dependent, when they can make one of the findings required

by section 391. But here, the court’s misunderstanding of the law regarding SILPs



                                              18
effectively prevented it from exercising its discretion in a proper manner. The record is

clear that if the court had realized M.J.L.’s home could be a SILP, it was reasonably

probable the court would have exercised its discretion to retain dependency jurisdiction

over M.W., even if his aid under the Act may have been suspended.

       CFS also argues that the court did not err because “[a]ny authorization contained”

in ACL 14-33 to contract with a private agency in Nevada was “not mandatory,” and “the

Court still retains the discretion not to make such an order.” The court’s discretion is

precisely our point—the court seemed reasonably likely to exercise its discretion and

make that order, except that it mistakenly believed M.J.L.’s home could not be a SILP.

CFS further asserts that All County Letters are not binding on the courts and are not

entitled to deference. First, we note that several courts have relied on and applied All

County Letters relating to the Act. (N.S. v. Superior Court, supra, 7 Cal.App.5th at pp.

720-724 [relying on an All County Letter to explain the “medical condition” exemption

from the Act’s work and education requirements]; In re R.G. (2015) 240 Cal. App. 4th
1090, 1098-1100 [relying on an All County Letter to explain the nonminor dependent’s

work and education requirements]; In re Aaron S., supra, 235 Cal.App.4th at pp. 518-519

[same].) Second, even if agency interpretations of statutes are not binding or even

authoritative on courts, they are one of the tools available, and they may be helpful,

enlightening, or even convincing depending on the circumstances. (Yamaha Corp. of

America v. State Bd. of Equalization (1998) 19 Cal. 4th 1, 7-8.) The case CFS cites that

declined to defer to an All County Letter, In re H.C., did so after analyzing the context of



                                             19
the letter’s statements and concluding the statements did not deserve deference over the

court’s own interpretation of the statute. (In re H.C., supra, 17 Cal.App.5th at pp. 1268-

1269.) CFS has not explained why the court should disregard ACL 14-33 as unhelpful,

unenlightening, or unconvincing, even if it is not binding.

       In sum, the court did not properly exercise its discretion because it did so based on

a misunderstanding of the law. We will reverse the court’s termination order, and on

remand, the court should reconsider the jurisdictional issue, understanding that M.J.L.’s

home is not disqualified as a SILP simply because she is a former caregiver.

                                   IV. DISPOSITION

       The order is reversed. On remand, the court should consider whether to retain or

terminate dependency jurisdiction over M.W., given that M.J.L.’s status as a former

caregiver does not disqualify her home as a SILP.

       CERTIFIED FOR PUBLICATION


                                                                FIELDS
                                                                                            J.


We concur:

McKINSTER
                Acting P. J.

CODRINGTON
                          J.




                                            20